Citation Nr: 0706499	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 through 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claim of 
entitlement to service connection for low back disability.

When this matter was initially before the Board in June 2004, 
the Board denied his claim of service connection for low back 
disability.  The veteran appealed the Board's June 2004 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a July 2006 order, vacated the 
Board's decision and remanded it for compliance with the 
Court's order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that he has had a chronic 
low back disability since an in-service low back injury.  
During the course of this appeal, the veteran was not 
afforded a VA examination to determine whether he has a low 
back disability that is related to his period of service.  In 
denying his claim, the Board acknowledged that the veteran 
submitted lay statements prepared by his spouse and former 
employer relating to a continuity of low back symptomatology, 
but concluded that a VA examination was not necessary because 
there was no competent record linking his low back disability 
to service.  

The Court, citing its decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in essence held that the veteran was 
entitled to such a VA examination.  As such, this matter must 
be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.	After conducting any other development 
that may be warranted, the veteran 
should be afforded an appropriate VA 
examination to determine the nature, 
extent, etiology and/or onset of any 
low back disability found to be 
present.  It is imperative that the 
examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, and acknowledges such 
review in the examination report.  All 
necessary tests, including X-rays, 
should be conducted.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent or 
greater probability) that any low back 
disability found to be present is 
related to any incident of service or 
had its onset during the veteran's 
period of military service.  In 
offering this impression, the examiner 
should acknowledge the report of the 
veteran and his spouse of a continuity 
of post-service low back problems.  The 
examiner should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

2.	After completion of the foregoing, the 
claim should be readjudicated.

3.	If the benefit sought remains denied, 
the veteran and his representative must 
be furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

